Citation Nr: 0534952	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for glaucoma of the 
right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which denied 
service connection for hepatitis C and right eye glaucoma.

In August 2004, the veteran testified at a hearing before the 
undersigned in via video teleconference.


FINDINGS OF FACT

1.  The veteran's hepatitis C is unrelated to his active duty 
service.

2.  The competent medical evidence fails to reflect a 
diagnosis of glaucoma.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Glaucoma of the right eye was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
1976 to 2003; VA medical examination reports dated in June 
2003; private medical treatment records; and the veteran's 
August 2004 hearing testimony.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Hepatitis C 

The service medical records do not contain any confirmed or 
suspected diagnoses of hepatitis C.  The Board further notes 
that the veteran does not appear to have undergone any blood 
transfusions, organ transplants, or to have commissioned 
tattoos in service.  There is no contemporaneous record of 
intravenous narcotics during that period.  

VA records reveal a history of intravenous drug use and a 
more recent history of marijuana and cocaine abuse.  The 
veteran asserted, however, that he never engaged in needle 
sharing.  Years later, during his hearing, he altogether 
denied using intravenous drugs.  It is the veteran's 
contention that he contracted hepatitis C during service 
because there were, according to him, 15,000 Vietnam veterans 
in Arkansas suffering from hepatitis C.  Based on this 
information, the veteran concluded that he could only have 
contracted the disease overseas.  He denied having received 
any blood products in service but suggested that hepatitis C 
infection could have occurred through sexual activity during 
that time.  

On June 2003 VA medical examination report, the examiner 
indicated that the veteran's hepatitis C was first diagnosed 
in 1992.  Other records reflect a diagnosis of hepatitis C in 
2000.  On examination, the veteran denied receiving any blood 
products and denied intravenous drug use.  The examiner 
diagnosed hepatitis C but did not provide an opinion 
regarding the etiology thereof.  

The veteran's DD Form 214 indicates overseas and/or sea 
service, and the veteran asserts service on board a ship off 
the coast of Vietnam.  The DD Form 214, however, does not 
denote combat service or, indeed, Vietnam service.

Under the present factual scenario, service connection for 
hepatitis C cannot be granted despite the veteran's 
contentions as to the etiology of his disease.  The veteran 
is not competent to opine regarding the etiology of his 
hepatitis C.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The competent medical evidence does not indicate any nexus 
between the presently diagnosed hepatitis C and service.  The 
only hint of a relationship between the two is a VA medical 
notation regarding intravenous drug abuse in Vietnam, which 
was presumably based on a history provided by the veteran, as 
the service records make no mention of intravenous drugs or 
of service in Vietnam proper.  Otherwise, the record reflects 
that hepatitis C was diagnosed at least a decade and a half 
after service.  During that timeframe, the veteran could have 
contracted the disease via intravenous drug use or sexual 
activity.  Also, since it is clearly documented that he used 
cocaine, but he argues not intravenously, the disease could 
also have been contracted by "snorting" cocaine.  The 
cause, however, is irrelevant.  The Board is simply of the 
view that with no clear evidence of a hepatitis C risk factor 
in service, there is insufficient evidence to conclude that 
hepatitis C infection occurred during service, particularly 
because the veteran had ample opportunity to become infected 
in the years following service, during which time he does 
appear to have used intravenous drugs.  As for his argument 
concerning high risk sexual activity during service, there 
are no contemporaneous records that would tend to confirm he 
engaged in such activity.  For example, he was not treated 
during service for any sexually transmitted diseases.

Due to the uncertain etiology of the veteran's hepatitis C 
coupled with the lack of any objective indication that the 
disease was contracted in service, service connection for 
hepatitis C must be denied.  38 C.F.R. § 3.303.  The Board 
notes that a grant of service connection cannot be based on 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Under normal circumstances, the Board would have remanded 
this matter to the RO for clarification of the etiology of 
the veteran's hepatitis C.  The June 2003 VA examiner failed 
to provide an opinion as to the etiology of the veteran's 
hepatitis C, and the Board acknowledges that VA examiners 
know or should know that a mere diagnosis of a disability is 
insufficient information in a service connection case.  
Despite the foregoing, VA need not provide assistance if such 
assistance would yield no foreseeable benefit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran should be avoided).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  In 
the instant case, without any evidence of hepatitis C risk 
factors in service, it would be impossible for a VA examiner 
to conclude with reasonable certainty that the veteran's 
hepatitis C originated in service.  See 38 U.S.C.A. 
§ 5103A(d) (a medical opinion need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim).  



Glaucoma

The veteran has previously sought service connection for 
residuals of a right eye injury.  By January 1996 rating 
decision, the RO last denied service connection for residuals 
of a right eye injury with loss of vision.  The veteran did 
not appeal that determination, and it became final.  
Generally, finally decided claims cannot be reopened and 
readjudicated absent the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

The claim decided herein is deceptively similar to those 
filed in the past, but it is not.  The veteran is now seeking 
service connection for glaucoma claimed as a residual of a 
right eye injury.  Glaucoma is a disease and not an injury.  
Previously, the veteran appears to have filed claims of 
service connection for injurious residuals of a right eye 
wound.  The current claim is essentially and fundamentally 
different from the finally decided claims of record.  A new 
and material evidence analysis, therefore, need not be 
undertaken.

A present disability is a necessary condition for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  The competent medical evidence does 
not suggest that the veteran suffers from glaucoma.  Indeed, 
both VA and private medical records are largely silent in 
that regard.  Because the record contains no reasonable 
certain medical diagnosis of glaucoma, current or otherwise, 
service connection for that disability is denied.  See Id.

The Board acknowledges that "glaucoma suspected" was 
diagnosed in July 1999.  A medical opinion based on 
speculation does not provide the required degree of medical 
certainty and is of no probative value.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1995); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Thus, the mere fact of this diagnosis does not, in the 
Board's view, provide a sufficiently certain diagnosis of 
present glaucoma.  

The veteran alleges that a private physician diagnosed 
glaucoma or, in the alternative, that a private physician 
indicated that he might have glaucoma.  The veteran is 
consistent in his assertions that medication to treat his 
claimed glaucoma was never prescribed.  The lack of 
treatment, in the Board's view, militates against a finding 
that the veteran was indeed diagnosed with glaucoma, for if 
glaucoma were in fact diagnosed, it is not unreasonable to 
assume that medication to treat that serious condition would 
have been prescribed.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  The Board, moreover, finds no barrier to the 
application of common sense in rendering its determination 
that the veteran does not suffer from glaucoma.

Regardless, there is no medical evidence in the record 
showing a competent medical professional has concluded the 
veteran has glaucoma as a result of disease or injury 
incurred during service, and the veteran has not pointed to 
the existence of any such evidence.  The claim must, 
therefore, be denied.

Conclusion

The evidence herein is not in relative equipoise regarding 
the issues on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  Rather, the evidence respecting the issues 
on appeal reflects either no disability or no nexus between a 
present disability and service.  The evidence to the contrary 
consists of the veteran's assertions, and as has been 
explained above, he is not competent to provide medical 
opinions upon which the Board may rely.  As the preponderance 
of the evidence is against the veteran's claims, the benefit 
of the doubt rule is not for application.  Id.; Ortiz, 274 
F.3d at 1365.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in April 2003.  That letter 
advised him of what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically 
informed that it was his responsibility to support the claims 
with appropriate evidence.  The veteran has not alleged that 
VA failed to comply with the notice requirements of VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why these particular claims were being 
denied and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statement of the case.  

The RO's 2003 letter did not specifically direct the veteran 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to provide VA 
with any evidence pertaining to the claims.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to furnish any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give those claiming VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examination regarding his 
claims.  As explained above, because there is no evidence of 
glaucoma, an opinion regarding etiology cannot be given.  
Regarding the claim of service connection for hepatitis C, 
the Board has already detailed its reasons for not requesting 
an additional medical examination and opinion regarding the 
disease's etiology.  Basically, the Board concluded that 
there was no real possibility that the veteran's claim could 
be substantiated based on the available evidence and that in 
such cases, VA medical examinations were unnecessary.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the hepatitis C claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


